Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on 09/05/2019, in which claims 1-20 are presented for the examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/05/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 09/05/2019 are accepted by the examiner. 

Allowable Subject Matter
Claims 5-9, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 11-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaka et al. (US 2017/0011086, referred herein after Fukunaka) in view of Endo (US 2017/0004029).

As per claim 1, 11, Fukunaka discloses a distributed processing method to receive data by a plurality of servers each including a processor and a memory, and process the data by replicating, the method comprising: 
a first determination step in which the servers each receive the replicated data, and a first determination unit determines a degree of consistency of the received data (Fig. 2, process-saving 1-step consensus module 210 (first determination module)  [0039], [0175], “a first step of determining a degree of consistency of received data by a first determination module configured to determine the degree of the consistency of replicated data”); and 
an output step in which the servers each receive a determination result of the degree of consistency of the data from the first determination unit, and if the determination result includes data that guarantees consistency, the server outputs the data that guarantees consistency ([0036], “the update module 130 outputs the data guaranteed to have the consistency with the data of the other servers 1, and writes the data to the data storage module 140.”); 
wherein, in the first determination step, a first number of servers that are to receive the data is set in advance based on a prescribed allowable number of failures that defines the number of servers that can have failures, and an allowable number of byzantine failures that defines the number of servers that can have byzantine failures (Fig. 5, 3003, [0091], “In FIG. 5, one entry includes a name 3001 of a consensus algorithm, a number n of processes 3002 indicating the number of computers that store data necessary to guarantee consistency of data, a number e of allowable failures 3003 that can maintain the minimum number of times of communications conducted before a consensus is obtained between the client 3 and the server 1, and a minimum number .delta. of times of communications 3004 conducted before the consensus is obtained between the client 3 and the server 1.”);

Fukunaka does not specifically discloses byzantine failures;

However, Endo discloses Byzantine failures ([0021], [0022], “An information processing system according to the present embodiment performs multiplexing control having a tolerance to at least a Byzantine fault and consistency on the assumption of an asynchronous network model and that can suppress delay of the processing.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Endo’s method of detecting byzantine fault while maintaining consistency into Fukunaka’s data management method to reduce the number of times of communications conducted after a server is requested to update data before consistency of the data is guaranteed while suppressing an increase in a scale of servers because one of the ordinary skill in the art would have been motivated to increase fault tolerance to allow a maximum number of tolerable simultaneous failures.

As per claim 2, 12, Fukunaka discloses the distributed processing method according to claim 1, further comprising: 
a second determination step (Fig. 2, a 2-step consensus module 220, [0031]) in which the servers each determine a degree of consistency of the received data in a second determination unit that has a minimum number of times of server-to-server communications greater than that of the first determination unit for determining the degree of consistency of the data ([0009], “a second determination module having a larger number of allowable failures in each of the plurality of servers than the first determination module when the degree of the consistency of the replicated data is determined and having a larger minimum number of times of communications conducted between the plurality of servers in order to determine the degree of the consistency of the data;”); and 
a combination step in which the servers each receive a determination result of the degree of consistency of the data from the first determination unit and the second determination unit, and the determination result of the first determination unit and the determination result of the second determination unit are combined, wherein, in the second determination step, a second number of servers that are to receive the data is set in advance based on the allowable number of failures and the allowable number of byzantine failures, and wherein, in the output step, if the combination of the determination results includes the data that guarantees consistency, the data that guarantees consistency is output ([0009], [0031]-[0033], “a combination module configured to receive a determination result of the degree of the consistency of the data from one of the first determination module and the second determination module, and to output the data guaranteed to have the consistency when the determination result includes data for guaranteeing the consistency; and a data storage module configured to store the data output by the combination module.”).

As per claim 3, 13, Fukunaka discloses the distributed processing method according to claim 2, further comprising: a collision resolution value selection step in which the servers each select a collision resolution value to reach a consensus with other servers, when the determination result of the combination step does not include the data that guarantees consistency; and  6Serial No. 16/561,063 Preliminary Amendment filed November 27, 2019 a consensus step in which the servers each reach a consensus in terms of the consistency of the collision resolution value using a prescribed consensus algorithm, wherein, in the output step, if a result of the consensus includes the data that guarantees consistency, the data that guarantees consistency is output ([0030]-[0031], “a PAXOS consensus module 230 configured to execute PAXOS as an auxiliary consensus algorithm; and a combination module 240 configured to combine outputs of the process-saving 1-step consensus module 210 and the 2-step consensus module 220 to output a decision value guaranteed to have the consistency.”).

As per claim 4, 14, Fukunaka discloses the distributed processing method according to claim 2, wherein the second number of servers is determined by a third number of servers and a fourth number of servers, wherein the second determination step includes: a first stage step of receiving data from the servers of a predetermined third number of servers, and determining whether the data matches; and a second stage step of receiving a determination result of the first stage step from the servers of a predetermined fourth number of servers and determining whether the data partially matches, and wherein at least one of the first stage step and the second stage step is conducted on a different piece of hardware (Fig. 16, [0063]-[0064], “in the example illustrated in FIG. 16, the transmission and reception modules 1 to 4 receive the data "A" from the client 3, and the transmission and reception module 5 receives the data "B" from the client 3.”).

As per claim 10, 20, Fukunaka discloses the distributed processing method according to claim 2, wherein, if the first determination unit or the second determination unit determines that all pieces of received data match, and the number of times of communications is likely to be reduced, additional data is received from other servers ([0090], “With this configuration, it is possible to suppress an increase in the number of processes (or number of computers) and reduce a minimum number of times of communications conducted after the client 3 requests the server 1 to update (or refer to) the data before the consensus is reached on the server 1.”).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Baba teaches a data replication method capable of reducing the number of communication times when a processing result of an active system is replicated to a standby system. The data replication method, in which a first computer receives a first message containing a first processing request, and a plurality of second computers replicates the first message.

Reference Lorch teaches a distributed computing system can be operated in a fault tolerant manner using a set of computing devices. A set of computing devices can tolerate a number of failures by implementing identical replicas of a state machine and selecting proposals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAMINI B PATEL/Primary Examiner, Art Unit 2114